           Case MDL No. 3005 Document 6-1 Filed 04/27/21 Page 1 of 1




          BEFORE THE UNITED STATES JUDICIAL PANEL ON
                  MULTIDISTRICT LITIGATION


IN RE: BELVIQ (Lorcaserin HCI)
PRODUCTS LIABILITY LITIGATION                                MDL Docket No.: 3005


                             NOTICE OF APPEARANCE
                              SCHEDULE OF ACTIONS


          CASE CAPTION                 DISTRICT                   CIVIL          JUDGE
                                        COURT                  ACTION NO.
1.     Stephanie Fuller and Robert Eastern District of         2:20-cv-01675   Judge Lance
Fuller v. Eisai Inc., Eisai Co., Ltd.,  Louisiana                               M. Africk
Arena Pharmaceuticals GmbH, and
Arena Pharmaceuticals, Inc.
2.     Deborah Steinman and Reuben Eastern District of         1:20-cv-02608   Judge Ann M.
Steinman v. Eisai, Inc., Eisai Co., Ltd.,   New York                             Donnelly
Arena Pharmaceuticals GmbH, and
Arena Pharmaceuticals, Inc.
3.     Mildred Smith v. Eisai, Inc., Northern District         5:20-cv-01278    Judge Liles
Eisai Co., Ltd., Arena Pharmaceuticals     of Alabama                            C. Burke
GmbH, and Arena Pharmaceuticals,
Inc.
4.     Pamela Puskas and Michael Western District              5:20-cv-00868    Judge Scott
Puskas v. Eisai, Inc., Eisai Co., Ltd.,   of Oklahoma                             L. Palk
Arena Pharmaceuticals GmbH, and
Arena Pharmaceuticals, Inc.
5.     Maryann Kaylor and William         Western District     5:21-cv-00058      Judge
Kaylor, Jr. v. Eisai, Inc. and Arena       of Louisiana                        Elizabeth E.
Pharmaceuticals, Inc.                                                             Foote
6.    Jennifer Reynolds-Sitzer and        Northern District    1:21-cv-00145   Judge David
Kenneth Sitzer v. Eisai, Inc. and Arena    of New York                           N. Hurd
Pharmaceuticals, Inc.

7.     Deborah    Crawford      and       District of New      2:21-cv-02439   Judge Susan
Bradley Trey Crawford v. Eisai, Inc.           Jersey                          D. Wigenton
and Arena Pharmaceuticals, Inc.




                                               1
